                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 19-31912-WRS
Shelia H McClure                                                                                                       Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 4
Date Rcvd: May 14, 2021                                               Form ID: pdfALL                                                           Total Noticed: 61
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 16, 2021:
Recip ID                   Recipient Name and Address
db                     +   Shelia H McClure, 401 Towne Lake Place, Montgomery, AL 36117-6013
cr                     +   Haigler Auto Service, PARNELL & PARNELL, P.A., P.O. BOX 2189, MONTGOMERY, AL 36102-2189
cr                     +   John A Buettner, D.M.D., P.C., c/o Richard C. Dean, P.O. Box 1028, Montgomery, AL 36101-1028
cr                     +   SOUTHERN REALM PROPERTY MANAGEMENT, LLC, C/O EDMONDSON GODWIN, 619 S. PERRY STREET,
                           MONTGOMERY, AL 36104-5819
4250319                    American Family Care Inc., PO Box 930171, Atlanta, GA 31193-0171
4250321                +   Ashely Funding Services, LLC, PO Box 10587, Greenville, SC 29603-0587
4250322                +   Banfield Pet Hospital, 3500 Ross Clark Circle, Suite 800, Dothan, AL 36303-5914
4250323                +   Bank of America, NA, PO Box 851001, Dallas, TX 75285-1001
4250324                +   Baptist Health, DBA Baptist Medical Center South, PO Box 244030, Montgomery, AL 36124-4030
4250325                +   Bradley Willis DMD, 8161 Seaton Place, Montgomery, AL 36116-7205
4250326                    Choice Recovery Inc, 1150 Old Henderson Road, Suite 100-S, Columbus, OH 43220
4250332                +   Cybrcollect, Re: Reynolds Carpet Care, PO Box 1145, La Crosse, WI 54602-1145
4250333                +   David Grant, PO box 251033, Montgomery, AL 36125-1033
4250334                +   ESS, Inc., c/o Darby Law Firm, LLC, P.O. Box 3905, Montgomery, AL 36109-0905
4292523                +   FLOWERS PEST CONTROL, LLC, C/O CHAMBLESS, MATH & CARR PC, PO BOX 230759, MONTGOMERY, AL 36123-0759
4250335                    Fay Servicing, ATTN: Bankruptcy Dept, PO Box 809441, Chicago, IL 60680-9441
4250336               +    Furlong Security, 3344 Atlanta Hwy, Montgomery, AL 36109-2716
4250337              ++    GUARDIAN CREDIT UNION, 1789 CONGRESSMAN W L DICKNSON DR, MONTGOMERY AL 36109-2601 address filed with
                           court:, Guardian Credit Union, 1789 Cong W L Dickerson Drive, Montgomery, AL 36109-2602
4263110                +   GUARDIAN CREDIT UNION, C/O CHAMBLESS, MATH & CARR PC, PO BOX 230759, MONTGOMERY, AL 36123-0759
4272243                +   HAIGLER AUTO SERVICE, C/O PARNELL & PARNELL, P.A., P.O. BOX 2189, MONTGOMERY, AL 36102-2189
4250338                +   Haigler Auto Service, 4287 Atlanta Highway, Montgomery, AL 36109-3099
4250339                +   Holloway Credit, P. O. Box 230609, Montgomery, AL 36123-0609
4250340                +   I C Systems Collections, PO Box 64378, Saint Paul, MN 55164-0378
4250341                +   John A. Buettner D.M. D. PC, c/o Richard C. Dean, Jr., P.O. Box 1028, Montgomery, AL 36101-1028
4257717                    John A. Buettner, D.M.D., P.C., c/o Richard C. Dean, Jr., P.O. Box 1028, Montgomery, AL 36101-1028
4250342                +   Joseph Harrell, 1549 Tara Lane, Montgomery, AL 36117-4740
4250343                +   Karen A. Cavagnaro, One AT&T Way Suite 3A104, Bedminster, NJ 07921-2693
4250344                +   Laboratory Corporation of America, PO Box 2240, Burlington, NC 27216-2240
4250345                +   Mark Wallace, 249 Yacht Club Drive, Niceville, FL 32578-3720
4250346                +   Merchants Adjustment Service, PO Box 7511, Mobile, AL 36670-0511
4250347                    Montgomery Cardiovascular Assoc, PO Box 2153, Dept 5299, Birmingham, AL 35201-2153
4250348                +   Montgomery Cardiovascular Associates, P.O. Box 14099, Belfast, ME 04915-4034
4250349                +   Montgomery Radiology Associates, 2055 Normandie Dr Ste 108, Montgomery, AL 36111-2730
4250350                +   Nexcheck, LLC, PO Box 19688, Birmingham, AL 35219-9688
4250351                +   Obstetrics and Gynecology of Montgoemry, 495 Taylor Road, Montgomery, AL 36117-3513
4250352                +   Parnell & Crum, PA, PO Box 2189, Montgomery, AL 36102-2189
4250354                +   Safeco Insurance, P.O. Box 91016, Chicago, IL 60680-1174
4250355                +   Southern Imaging Specialists, PO Box 3711, Lake Charles, LA 70602-3711
4289626                +   THE HEALTH CARE AUTHORITY FOR BAPTIST HEALTH, An, c/o CHAMBLESS-MATH & CARR, PC, P.O. BOX 230759,
                           MONTGOMERY, AL 36123-0759
4250358                +   The Health Care Authority for Baptist, 2105 East South Blvd., Montgomery, AL 36116-2409
4250359                +   Tiger Tranz, PO Box 80217, Chattanooga, TN 37414-7217
District/off: 1127-2                                                  User: admin                                                                Page 2 of 4
Date Rcvd: May 14, 2021                                               Form ID: pdfALL                                                          Total Noticed: 61
4250361                + Trident Asset Management, PO Box 888424, Atlanta, GA 30356-0424

TOTAL: 42

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
intp                   + Email/Text: dawnetta@cottonstatebarns.com
                                                                                        May 14 2021 20:24:00      Southern Lease Management Group, LLC., P.O.
                                                                                                                  Box 539, Memphis, TN 38101-0539
4254607                + Email/Text: G2APCBANK@southernco.com
                                                                                        May 14 2021 20:23:00      ALABAMA POWER COMPANY, 600 NORTH
                                                                                                                  18TH STREET, BOX 17N-0043,
                                                                                                                  BIRMINGHAM, AL 35203-2200
4250320                + Email/Text: bsimmons@amsher.com
                                                                                        May 14 2021 20:24:00      Amsher Collection Services, 4524 Southlake
                                                                                                                  Parkway Suite 15, Birmingham, AL 35244-3271
4252904                   Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        May 14 2021 21:39:51      Ashley Funding Services, LLC, Resurgent Capital
                                                                                                                  Services, PO Box 10587, Greenville, SC
                                                                                                                  29603-0587
4296536                + Email/Text: smbk@heightsfinance.com
                                                                                        May 14 2021 20:23:00      COVINGTON CREDIT AL00011, c/o
                                                                                                                  SOUTHERN MANAGEMENT, ATTN BK, P.O.
                                                                                                                  BOX 1947, GREENVILLE, SC 29602-1947
4251208                   Email/Text: ebnnotifications@creditacceptance.com
                                                                                        May 14 2021 20:23:00      CREDIT ACCEPTANCE, 25505 W 12 MILE RD,
                                                                                                                  SOUTHFIELD MI 48034
4250330                + Email/Text: ebnnotifications@creditacceptance.com
                                                                                        May 14 2021 20:23:00      Credit Acceptance, PO Box5070, Southfield, MI
                                                                                                                  48086-5070
4250331                + Email/Text: bankruptcy_notifications@ccsusa.com
                                                                                        May 14 2021 20:24:00      Credit Collection Service, PO Box 607, Norwood,
                                                                                                                  MA 02062-0607
4250353                   Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        May 14 2021 21:39:51      Resurgent Capital Services LP, PO Box 10465,
                                                                                                                  Greenville, SC 29603-0465
4296741                   Email/Text: smbk@heightsfinance.com
                                                                                        May 14 2021 20:23:00      COVINGTON CREDIT AL0011, C/O
                                                                                                                  SOUTHERN MANAGEMENT, ATTN BK, P.O.
                                                                                                                  BOX 1947, GREENVILLE, SC 29602
4250328                   Email/Text: smbk@heightsfinance.com
                                                                                        May 14 2021 20:23:00      Covington Credit, 543 North Eastern Boulevard,
                                                                                                                  Montgomery, AL 36117
4250329                   Email/Text: smbk@heightsfinance.com
                                                                                        May 14 2021 20:23:00      Covington Credit, C/O Southern Management
                                                                                                                  Corporation, PO Box 1947, Greenville, SC
                                                                                                                  29602-1947
4250356                   Email/PDF: cbp@onemainfinancial.com
                                                                                        May 14 2021 21:41:37      Springleaf Financial Services, PO Box 3251,
                                                                                                                  Evansville, IN 47731
4250318                   Email/Text: bankruptcy@revenue.alabama.gov
                                                                                        May 14 2021 20:24:00      Alabama Department of Revenue, P.O. Box
                                                                                                                  327820, Collection Services Division,
                                                                                                                  Montgomery, AL 36132
4250357                   Email/Text: bankruptcy@revenue.alabama.gov
                                                                                        May 14 2021 20:24:00      State of Alabama, Department of Revenue, Legal
                                                                                                                  Division PO Box 320001, Montgomery, AL
                                                                                                                  36132-0001
4250360                   Email/Text: BankruptcyNotices@titlemax.com
                                                                                        May 14 2021 20:24:00      Titlemax of Alabama, Inc. d/b/a Titlemax, 3328
                                                                                                                  Atlanta Highway, Montgomery, AL 36109
4287494                   Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                        May 14 2021 21:41:43      Verizon, by American InfoSource as agent, PO
                                                                                                                  Box 4457, Houston, TX 77210-4457
4250362                + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                  May 14 2021 20:23:00            Verizon Wireless, Attn: Correspondence Team,
                                                                                                                  P.O. Box 5029, Wallingford, CT 06492-7529
4250363                + Email/Text: bankruptcy@westernshamrockcorp.com
                                                                                        May 14 2021 20:24:00      Western Shamrock, 801 S. Abe St., San Angelo,
                                                                                                                  TX 76903-6735

TOTAL: 19
District/off: 1127-2                                               User: admin                                                            Page 3 of 4
Date Rcvd: May 14, 2021                                            Form ID: pdfALL                                                      Total Noticed: 61

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
cr                *+            ESS, Inc., c/o Darby Law Firm, LLC, P O Box 3905, Montgomery, AL 36109-0905
cr                *+            FLOWERS PEST CONTROL, LLC, C/O CHAMBLESS, MATH & CARR PC, PO BOX 230759, MONTGOMERY, AL
                                36123-0759
cr                *             GUARDIAN CREDIT UNION, C/O CHAMBLESS MATH & CARR, PC, PO BOX 230759, MONTGOMERY, AL 36123-0759
cr                *+            THE HEALTH CARE AUTHORITY FOR BAPTIST HEALTH, An, C/O Chambless-Math & Carr, PC, PO Box 230759,
                                Montgomery, AL 36123-0759
4296537           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296539           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296540           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296541           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296542           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296543           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296546           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296583           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296584           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296585           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4296586           *+            COVINGTON CREDIT AL00011, c/o SOUTHERN MANAGEMENT, ATTN BK, P.O. BOX 1947, GREENVILLE, SC
                                29602-1947
4250327           ##+           Clearspring Loan Services, 18451 North Dallas Parkway, Suite 100, Dallas, TX 75287-5209

TOTAL: 0 Undeliverable, 15 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 16, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 14, 2021 at the address(es) listed below:
Name                             Email Address
Bankruptcy Administrator
                                 ba@almb.uscourts.gov

Charles N. Parnell, III
                                 on behalf of Creditor Haigler Auto Service bkrp@parnellsoutheast.com

J. Taylor Minus
                                 on behalf of Interested Party Southern Lease Management Group LLC. tminus@mortonlawoffice.com,
                                 steve@mortonlawoffice.com;Vicky@mortonlawoffice.com
District/off: 1127-2                                      User: admin                                                       Page 4 of 4
Date Rcvd: May 14, 2021                                   Form ID: pdfALL                                                 Total Noticed: 61
Larry E. Darby, Esq
                          on behalf of Creditor ESS Inc. LDarbyEsq@knology.net, bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Leonard N. Math
                          on behalf of Creditor THE HEALTH CARE AUTHORITY FOR BAPTIST HEALTH An Affiliate of UAB HEALTH SYSTEM
                          noticesmd@chambless-math.com

Leonard N. Math
                          on behalf of Creditor GUARDIAN CREDIT UNION noticesmd@chambless-math.com

Leonard N. Math
                          on behalf of Creditor FLOWERS PEST CONTROL LLC noticesmd@chambless-math.com

Michael Brock
                          on behalf of Debtor Shelia H McClure bankruptcy@brockandstoutlaw.com
                          bankruptcy@managelawfirm.com;bkbackup@managelawfirm.com

Michael Godwin
                          on behalf of Creditor SOUTHERN REALM PROPERTY MANAGEMENT LLC mgodwin@eandglaw.com

Richard C. Dean, Jr.
                          on behalf of Creditor John A Buettner D.M.D., P.C. rdean@mindspring.com,
                          collector2@deanlawfirm.org;aoberdeen@deanlawfirm.org

Sabrina L. McKinney
                          trustees_office@ch13mdal.com


TOTAL: 11
